PER CURIAM.
George Harris filed in the district court a motion entitled “Memorandum of Law in Support of Petitioner’s Motion for Relief From Judgment.” This motion, filed in 2003, was construed by the district court as a notice of appeal of the court’s 1999 denial of Harris’s successive challenge on his 1988 conviction. Although it does not appear that Harris was seeking to appeal the district court’s 1999 order, to the extent his motion was construed as a notice of appeal, such an appeal is untimely. See Fed. R.App. P. 4(a). Because the appeal period is “mandatory and jurisdictional,” we lack jurisdiction to consider Harris’s claims. Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (1960)). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED